Citation Nr: 0335239	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-04 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 
for the residuals of a colostomy takedown, claimed as the 
residuals of a cut bladder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1971 to June 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in February and November 
2002, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

In its November 2002 decision, the RO denied the veteran's 
request to reopen his claim of entitlement to service 
connection for PTSD.  The RO also denied his claim of 
entitlement to VA compensation under 38 U.S.C.A. § 1151 for 
the residuals of a colostomy takedown, claimed as the 
residuals of a cut bladder.  In January 2003, the RO received 
the veteran's Notice of Disagreement (NOD) with respect to 
those issues, and in March 2003, the RO issued the veteran a 
Statement of the Case (SOC).  Later in March 2003, the RO 
received the veteran's substantive appeal.  Such actions 
perfected the veteran's appeal with respect to those issues.  
Therefore, even though they have not been certified to the 
Board on appeal, they have been developed for consideration 
by the Board and will be considered below.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2003).  

The issues of whether or not new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for PTSD and entitlement to VA compensation under 
38 U.S.C.A. § 1151 for the residuals of a colostomy takedown, 
claimed as the residuals of a cut bladder, are the subjects 
of a remand at the end of this decision.  


FINDING OF FACT

Diverticulitis was first manifested many years after the 
veteran's separation from service, and there is no competent 
evidence that it is in any way related thereto.


CONCLUSION OF LAW

Diverticulitis is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326(a)) (2003).  Such duties include, but 
are not limited to the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in the SOC 
issued in April 2002; the Supplemental Statement of the Case 
(SSOC); and a letter, dated in January 2002, the veteran and 
his representative were notified of the information and 
evidence necessary to substantiate his claim of entitlement 
to service connection for diverticulitis.  These documents 
informed the veteran of what evidence and information the VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  38 C.F.R. § 3.159(b)(1).  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with the one year response period contained in 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period for response.  
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003)

In its January 2002 letter, the RO gave the veteran only a 30 
day period to respond to its request for information and/or 
evidence to support his claim of entitlement to service 
connection for diverticulitis.  Thus, the veteran was given 
the kind of misleading information referred to by the Federal 
Circuit in PVA.  However, despite the information in the 
letter of January 2002, the development of the claim 
continued for more than one year, and the veteran was aware 
of the ongoing development of the claim.  As alate as May 
2003, for example, the veteran was notified thart he had been 
scheduled for a hearing at the RO before a traveling 
Veteran's Law Judge.  In a July 2003 letter, in which the RO 
informed him that his case was being transferred to the 
Board, he was notified that he could submit additional 
evidence or information directly to the Board.  Consequently, 
despite the defective response period noted in the January 
2002 letter, the veteran had opportunities to submit evidence 
and argument throughout the following year, and he was not 
disadvantaged.    

A review of the claims file shows that the RO has made 
efforts to obtain relevant records adequately identified by 
the veteran in association with his appeal.  For example, in 
December 2001, the RO requested records reflecting the 
veteran's outpatient treatment from November 1, 2000, to 
December 28, 2001, at the VA Medical Center (MC) in Oklahoma 
City, Oklahoma.  In May 2002, the RO requested that the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, furnish the veteran's service medical and personnel 
records.  In July 2002, the RO requested that the Oklahoma 
City VAMC furnish clinical records, nurses notes, a final 
hospital report, and subsequent treatment records with 
respect to his hospitalization from November to December 
2000.  

The following evidence has been received in support of the 
veteran's appeal:  copies of a portion of the veteran's 
service personnel records; reports of examinations performed 
by the VA in October 1975, August 1994, December 1997, 
January 1998; and records reflecting the veteran's treatment 
at the Oklahoma City VAMC from September 1997 to November 
2002.  In June 2003, the veteran was scheduled to have a 
hearing at the RO before a traveling Veterans Law Judge; 
however, he failed to report for that hearing and has not 
requested that an additional hearing be scheduled.  

Conspicuously absent from the claims folder are the veteran's 
service medical records.  The RO has made several requests, 
however, through various channels, for such records.  In 
addition to that dated in May 2002, the RO sent requests to 
the NPRC in September and October 1975 and January and April 
1976.  In January 1976, the RO also requested such records 
from the Air Reserve Personnel Center (ARPC) in Denver, 
Colorado.  In April 1976, the RO requested that the veteran 
furnish any such records in his possession.  In November 
1997, the RO also requested additional information from the 
veteran to assist in the search for his service medical and 
personnel records.  Those requests met with negative results.  
Indeed, in March 1976, the NPRC stated that it was unable to 
locate the veteran's records and requested a copy of the 
veteran's DD 214 to assist in its search.  Later in March 
1976, the ARPC stated that it did not have the veteran's 
service medical records on file.  In June 1976, the NPRC 
stated that it had not received the veteran's 1975 medical 
records from Altus or Shepherd Air Force Bases.  The veteran 
did not respond to the RO's November 1997 request for 
additional information.  Finally, in July 2002, the NPRC 
stated that it could not identify a record based on the 
information furnished, i.e., the veteran's name, Social 
Security number, date of entry on active duty, date of 
release from active duty, character of discharge, duty 
status, and pay grade.  In light of the foregoing and in the 
absence of additional information, it would be futile for the 
VA to extend further efforts to locate the veteran's service 
medical records.  38 U.S.C.A. § 5103A(b)(3).  Accordingly, 
the Board will consider the evidence of record in 
adjudicating his claim for service connection for 
diverticulitis.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all available relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, it should 
be noted that he has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to service connection for 
diverticulitis.  Accordingly, with respect to that issue, 
there is no need for further development of the evidence in 
order to meet the requirements of the VCAA.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the absence of the service medical records, the medical 
records most proximate to the date of the veteran's discharge 
assume greater importance.  In October 1975, shortly after 
his discharge from service, the veteran underwent a VA 
examination.  At that time, he was six feet tall and weighed 
two hundred and eight pounds.  He was reportedly well 
developed, and his abdomen was slightly obese.  Indeed, there 
were no reported gastrointestinal abnormalities.  There were 
no masses or tenderness, and his liver, spleen, and kidneys 
were not palpable.  Gastrointestinal abnormalities were not 
clinically reported until December 1997, when the veteran 
underwent a VA examination of his feet.  It was noted that he 
was an inpatient at the VA and that he was being treated for 
an abscess from diverticulosis.  During a January 1998 VA 
psychiatric examination, he reported a history of 
diverticulitis and noted that the previous week, he had 
undergone surgery for that disorder.  The relevant diagnosis 
was post status diverticulitis.  Since January 1998, the 
veteran has been treated for various gastrointestinal 
disabilities, including diverticulitis.  Such treatment has 
required several surgical procedures including colostomy.  

Not only does the evidence show that the veteran's 
diverticulitis was first clinically manifested more than 
twenty years after his discharge from service, there is 
absolutely no competent evidence that such disability is in 
any way related to service.  The only reports of such a 
relationship come from the veteran.  As a layman, however, he 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, without more, his 
theory of the case cannot be considered competent evidence to 
support a grant of service connection for diverticulitis.  
Accordingly, that portion of the appeal is denied.  

ORDER

Entitlement to service connection for diverticulitis is 
denied.


REMAND

The veteran also seeks entitlement to service connection for 
PTSD.  A review of the record discloses that this is not the 
veteran's first such claim.  In February 1998, the RO denied 
entitlement to service connection for that disorder, 
primarily on the basis that the veteran did not have a 
diagnosis of PTSD.  The veteran was notified of that 
decision, as well as his appellate rights; however, the RO 
did not receive an NOD which to initiate the appellate 
process.  Accordingly, that decision became final under the 
law and regulations then in effect.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.1103 (1997).  The veteran now requests 
that his claim of entitlement to service connection for PTSD 
be reopened.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105 (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 2002) which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

In July 2001, the RO requested the veteran's service 
personnel records from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  In so doing, the RO 
noted the veteran's name, social security number, service 
dates, character of service, duty status, pay grade, and 
branch of service.  The NPRC was unable to provide the 
service personnel records on the basis of that 
information.  However, NPRC stated that, if additional 
information could be obtained, the request should be 
resubmitted using PIES request code S02.  In May 2002, the 
RO requested that the veteran provide detailed information 
with respect to the stressors associated with his PTSD.  
He did not respond to that request.

Evidence received by the RO in January 2003 suggests that 
the veteran may have had service in the Republic of 
Vietnam from April 1972 to April 1973.  It also suggests 
that in Vietnam, he was assigned to the 6498th Security 
Police Squadron and/or the 366th Combat Support Group.  
There was no further attempt to obtain the veteran's 
service personnel records.  

On an Authorization and Consent to Release Information to 
the VA (VA Form 21-4142 (JF)), received by the RO in June 
2002, the veteran stated that from December 13, 1999, to 
January 18, 2000, he had received treatment for PTSD at 
the VA Medical Center (MC) in Oklahoma City, Oklahoma.  
Records of that treatment could be so significant that 
they may need to be considered in order to fairly decide 
the merits of the veteran's appeal.  The VA is deemed to 
have constructive knowledge of such documents; and, 
therefore, they must be requested for inclusion in the 
record.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998).  

The veteran also seeks entitlement to VA compensation under 
38 U.S.C.A. § 1151 for the residuals of a colostomy takedown, 
claimed as the residuals of  a cut bladder.

A review of the evidence discloses that in the late 1990's 
and early 2000's, the veteran was found to have a perforated 
diverticulum with abscess formation.  His treatment included 
several operations, including a diverting colostomy and 
sigmoid resection.    

On November 15, 2001, the veteran was scheduled for a 
colostomy takedown.  It was noted that the veteran had a 
densely adherent and atrophic bladder with bladder injury 
repaired in two layers.  During the surgery, there was a 
small defect created in the bladder.  That was repaired with 
absorbable sutures in two layers.  Thereafter, he was 
followed for wound care.  

In January 2002, the veteran complained of pneumoturia and 
hematuria.  A urologic consultation revealed the presence of 
an enterovescicular fistula.  During hospitalization in 
February 2002, the veteran underwent surgical repair of his 
enterocutaneous fistula and his enterovescicular fistula.  
His bladder was filled with methylene blue and did not 
demonstrate a leak.  

In July 2002, the veteran was treated for a urinary tract 
infection.  The history of his bladder surgery was noted.  

To date, the veteran has not had a VA examination to 
determine the nature and extent of any residuals of his 
bladder surgery in November 2001.

In light of the foregoing, additional development of the 
record is warranted with respect to the issues of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD and entitlement to 
VA compensation benefits under 38 U.S.C.A. § 1151.  
Accordingly, those issues are remanded for the following 
actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  This must include, but is not 
limited to, written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for him.  See Quartuccio.  

2.  Request that the Oklahoma City VAMC 
provide copies of records reflecting the 
veteran's treatment for PTSD from 
December 13, 1999, to January 18, 2000.  
A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

3.  If the records identified in 
paragraph 2 show that the veteran has a 
diagnosis of PTSD, make another request 
for the veteran's service personnel 
records using the most up to date 
information, including, but not limited 
to, his dates and units of assignment in 
Vietnam.  In so doing, specifically 
request his unit assignment orders and 
his enlisted efficiency reports.  In 
addition to the NPRC, potential sources 
for such records may include the Air 
Force Military Personnel Center and the 
Air Reserve Personnel Center (ARPC).  A 
failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.

4.  If the evidence shows that the 
veteran had service in Vietnam, contact 
the veteran and give him another chance 
to provide details of his stressor(s) 
including, but not limited to, the date 
and place of each stressor; the names, 
ranks, and units of persons involved; and 
the circumstances of the stressor(s).  
Also request that he provide statements 
from any former fellow service members 
who may have information regarding his 
claimed stressors.  A failure to respond 
or a negative reply to any request must 
be noted in writing and associated with 
the claims folder.

5.  When the actions in paragraphs 2, 3, 
and 4 have been completed, prepare a 
summary of the veterans alleged 
stressors.  A copy of the summary, the 
veterans stressor statements, pertinent 
service personnel records, and other 
relevant material should be forwarded to 
the United States Armed Services Center 
for the Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197 for 
verification, to the extent possible, 
that the specific stressor(s) actually 
occurred. 

6.  When the foregoing actions have been 
completed, and IF at least one claimed 
stressor is confirmed, schedule the 
veteran for a psychiatric examination to 
determine the nature and extent of any 
psychiatric disability found to be 
present.  All indicated tests and studies 
should be performed, and all indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  A diagnosis of 
PTSD must be confirmed or ruled out.  If 
PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for that diagnosis.  If 
PTSD is diagnosed, the examiner should 
identify and explain the elements 
supporting the diagnosis including the 
stressor(s) accountable for the disorder.  
The rationale for all opinions must be 
set forth.  

7.  Schedule the veteran for a 
genitourinary examination to determine 
the nature and extent of any 
genitourinary disability found to be 
present.  All indicated tests and studies 
should be performed, and all indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  If genitourinary 
disability is found, the examiner must 
identify and explain the elements 
supporting the diagnosis.  The examiner 
must also render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such genitourinary disability is the 
result of his November 2001 bladder 
surgery.  The rationale for all opinions 
must be set forth in writing. 

8.  When the foregoing actions are 
completed, undertake any other indicated 
development and then readjudicate the 
issues of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for PTSD and of entitlement to 
VA compensation benefits under 
38 U.S.C.A. § 1151 for the residuals of a 
takedown colostomy, claimed as the 
residuals of a cut bladder.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issues.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



